45 U.S. 16 (1846)
4 How. 16
THE TOMBIGBEE RAILROAD COMPANY
v.
WILLIAM H. KNEELAND.
Supreme Court of United States.

*17 The case was submitted to the court without argument by the Attorney-General, for the plaintiff in error, referring the court to 13 Pet. 519. No counsel appeared for defendant.
Mr. Chief-Justice TANEY delivered the opinion of the court.
The only question arising on this record is, whether, by the laws of Alabama, a contract made in that State by the agents of a corporation created by the law of another State is valid. This point was fully considered and decided in the case of the Bank of Augusta v. Earle, 13 Pet. 519, and cannot now be considered as open for argument in this court. The principles decided in that case must govern this; and the judgment of the District Court is therefore reversed, with costs.